UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-02217 CARIBBEAN REFRESCOS, INC. THRIFT PLAN (Full title of the plan) (Name of issuer of the securities held pursuant to the plan) One Coca-Cola Plaza Atlanta, Georgia30313 (Address of the plan and address of issuer's principal executive offices) CARIBBEAN REFRESCOS, INC. THRIFT PLAN Financial Statements and Supplemental Schedule As of December 31, 2006 and 2005 and for the Year Ended December 31, 2006 with Report of Independent Registered Public Accounting Firm CARIBBEAN REFRESCOS, INC. THRIFT PLAN Financial Statements and Supplemental Schedule As of December 31, 2006 and 2005 and for the Year Ended December 31, 2006 Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, line 4i – Schedule of Assets (Held at End of Year) 10 [LETTERHEAD OF BANKS, FINLEY, WHITE &
